 



Exhibit 10.9
September 29, 2005
Enesco Group, Inc.
225 Windsor Drive
Itasca, IL 60143-1225
Ladies and Gentlemen:
     Reference is made to that certain Ninth Amendment to Second Amended and
Restated Senior Revolving Credit Agreement dated as of August 31, 2005 (the
“Amendment”) by and among you, the Borrowing Subsidiaries, the Guarantors, the
Lenders, and Agent, amending certain terms and provisions of the Credit
Agreement (as defined in the Amendment). All capitalized terms used herein and
not otherwise defined herein, shall have their meanings as defined in the Credit
Agreement.
     The parties agree that (i) the references to “twenty-one (21)” and to
“thirty (30)” in Sections 6.28 and 6.30 of the Credit Agreement are deleted and
replaced with references to “forty (40)” and “fifty-one (51)”, respectively.
     Each of the Borrower, the Borrowing Subsidiaries and the Guarantors hereby
confirms and ratifies the Obligations incurred by it under the Credit Agreement
and the other Loan Documents, and acknowledges that, as of the date hereof,
neither the Borrower, the Borrowing Subsidiaries nor any of the Guarantors has
any defense, offset, counterclaim, or right of recoupment against the Agent or
any Lender with respect to any of such Obligations or any other matter.
     This agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts (without regard to its conflicts of
laws or choice of law principles). This agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties thereto may execute this amendment by signing any such
counterpart. A facsimile or electronic transmission of an executed counterpart
shall have the same effect as the original executed counterpart.
     Please confirm that the foregoing sets forth the entire agreement among the
parties hereto with respect to the matters set forth herein by signing and
returning this letter to the attention of the undersigned. You should retain a
copy of this letter for your records. Until such time as a fully executed
original of this letter is received by the undersigned, the agreements herein
shall be of no force or effect. Except as expressly amended herein, the Credit
Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



            Very truly yours,


BANK OF AMERICA, N.A., as Agent and as Lender
      By   /s/ C. Christopher Smith           C. Christopher Smith          Its
Senior Vice President     

            LASALLE BANK NATIONAL ASSOCIATION
      By   /s/ J. Eric Bergren           J. Eric Bergren          Its First Vice
President     

Reviewed and Agreed to:

          ENESCO GROUP, INC.
    By:   /s/ Cynthia Passmore-McLaughlin         Name:   Cynthia
Passmore-McLaughlin        Title:   President and Chief Executive Officer     

                By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders 
      Title:   Treasurer     

          N.C. CAMERON & SONS LIMITED
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Treasurer     

          ENESCO INTERNATIONAL LTD.
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

          ENESCO INTERNATIONAL (H.K.) LIMITED
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Director     

          GREGG MANUFACTURING, INC.
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Treasurer and Chief Financial Officer     

          ENESCO HOLDINGS LIMITED
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Director     

          ENESCO LIMITED
    By:   /s/ Charles E. Sanders         Name:   Charles E. Sanders       
Title:   Director     

          BILSTON & BATTERSEA ENAMELS PLC
    By:   /s/ Lawrence Jennings         Name:   Lawrence Jennings       
Title:   Director     

 